Citation Nr: 9933508	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
disability.

2.  Entitlement to service connection for a stomach 
disability as secondary to service connected dysthymic 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1963 to October 1970, 
from May 1977 to February 1978, and from March 1978 to 
September 1989.

The veteran filed a claim in January 1990 for service 
connection for a stomach disability.  By rating decision in 
January 1991 service connection for a chronic stomach disease 
was denied.  The veteran was notified of that decision by 
letter of that same month.  In September 1996, the veteran 
filed a request to reopen his claim for service connection 
for a stomach disability and also requested secondary service 
connection for this disability.  This appeal arises from a 
March 1997 rating decision from the White River Junction, 
Vermont Regional Office (RO) that determined that new and 
material evidence adequate to reopen the veteran's claim for 
service connection for a stomach disability had not been 
submitted.  This same rating action indicated that secondary 
service connection for a stomach disability was not 
warranted.  A Notice of Disagreement was filed in April 1997 
and a Statement of the Case was issued in December 1997.  A 
substantive appeal was filed in January 1998 with no hearing 
requested.

During the course of this appeal, the veteran has relocated 
to New York, and his claim is now being handled by the 
Buffalo, New York RO.   


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for his stomach disability.  He maintains 
that he currently has a stomach disability that was incurred 
in service.  Alternatively, he maintains that his stomach 
disability was caused or aggravated by his service connected 
psychiatric disability.  In addressing the secondary service 
connection issue, the RO lumped this issue together with the 
issue of direct service connection which had been denied 
previously.  However, the secondary issue must be addressed 
on a de novo basis as there is no final decision on this 
issue.  

To reopen a claim which has been finally denied, the veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108 
(West 1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156 (1999).  If the Board determines that the appellant has 
produced new and material evidence, the case is reopened and 
the Board must evaluate the merits of the appellant's claim 
considering all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Several months after 38 C.F.R. § 3.156 was adopted, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court"), on March 8, 1991, decided 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In Colvin, the 
court expanded the definition of material evidence 
(hereinafter referred to as the Colvin Test) as follows:

Material evidence is relevant and 
probative of the issue at hand.  However, 
not every piece of new evidence, even if 
relevant and probative, will justify a 
reopening because some evidence is of 
limited weight and thus is insufficient 
to justify a new hearing.  The "bright 
line" rule in other federal courts is 
that to justify a reopening on the basis 
of new and material evidence, there must 
be a reasonable possibility that the new 
evidence, when viewed in the context of 
all the evidence, both new and old, would 
change the outcome.  

Id. at 174 (emphasis added) (citations omitted).  

Citing the new regulatory definition adopted by the VA, the 
Court concluded that the regulation and the test it 
paraphrased from a district court decision in Chisholm v. 
Secretary of Health & Human Services, 717 F. Supp. 366, 367 
(W.D. Pa. 1989), were not inconsistent, and that the test 
from Chisholm, which it explicitly adopted, was "clearer and 
more easily applied."  Id.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit), 
considered the issue of whether the Colvin test was a fair 
rendition of the definition of "material evidence" set 
forth in the regulation.  The Federal Circuit Court concluded 
that the United States Court of Appeals for Veterans Claims 
erred in adopting the Colvin test in that it failed to defer 
to the reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary.  In summary, the 
Circuit Court disapproved of the Colvin test as applied to 
veterans' claims, vacated the Court's decision upholding the 
Board's refusal to reopen Hodge's claim and remanded the case 
for reconsideration by the Court in light of the proper 
regulatory definition of "material evidence."  

In the present case, the RO relied on the Colvin test in 
denying the veteran's claim.  In such case, the claims folder 
must be returned to the RO so that they may consider the 
claim under the criteria set forth in 38 C.F.R. § 3.156.  

In addition, when addressing the issue of entitlement to 
service connection for a stomach disability on a secondary 
basis, the RO should issue a Supplemental Statement of the 
Case addressing this matter on a de novo basis.

Accordingly, the case is being Remanded for the following 
actions:

1.  The RO should reconsider the issue 
pertaining to direct service connection 
under the provisions of 38 C.F.R. 
§ 3.156.  Thereafter, the veteran should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

2.  The veteran should be notified that 
the RO will reconsider the issue of 
entitlement to secondary service 
connection; that is, whether any stomach 
disorder was caused or aggravated by 
service connected psychiatric disability.  
He should again be notified of the 
requirements for submitting a well 
grounded claim and encouraged to provide 
the necessary information.  If a well-
grounded claim is submitted, all needed 
development should be accomplished.  
Thereafter a Supplemental Statement of 
the Case should be issued addressing the 
matter on a de novo basis, and the 
veteran and any representative should be 
given the opportunity to respond.  In 
addressing this issue, the RO's attention 
is directed to the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) which 
expanded the definition of secondary 
service connection.  

If any benefit on appeal is not granted, the case should be 
returned to the Board for continuation of appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


+
		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





